Name: Commission Regulation (EC) No 3111/93 of 10 November 1993 establishing the lists of quality liqueur wines produced in specified regions referred to in Articles 3 and 12 of Regulation (EEC) No 4252/88
 Type: Regulation
 Subject Matter: beverages and sugar;  food technology
 Date Published: nan

 Avis juridique important|31993R3111Commission Regulation (EC) No 3111/93 of 10 November 1993 establishing the lists of quality liqueur wines produced in specified regions referred to in Articles 3 and 12 of Regulation (EEC) No 4252/88 Official Journal L 278 , 11/11/1993 P. 0048 - 0051 Finnish special edition: Chapter 3 Volume 53 P. 0166 Swedish special edition: Chapter 3 Volume 53 P. 0166 COMMISSION REGULATION (EC) No 3111/93 of 10 November 1993 establishing the lists of quality liqueur wines produced in specified regions referred to in Articles 3 and 12 of Regulation (EEC) No 4252/88THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 4252/88 of 21 December 1988 on the preparation and marketing of liqueur wines produced in the Community (1), as last amended by Regulation (EEC) No 1568/93 (2), and in particular the second paragraph of Article 22 thereof, Whereas, pursuant to Articles 3 and 12 of Regulation (EEC) No 4252/88, the list of quality liqueur wines produced in specified regions (quality liqueur wines psr) for which special rules of preparation are allowed should be drawn up on the basis of the information supplied by the Member States; whereas, to enable the products to be more easily identified and to facilitate intra-Community trade, reference should be made to the descriptions of the products as established by Community rules or, where appropriate, by national legislation; whereas the use of those descriptions shall, however, be without prejudice to any rules on the presentation and description of liqueur wines which may subsequently be adopted within the Community; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The lists of quality liqueur wines psr referred to in Articles 3 and 12 of Regulation (EEC) No 4252/88 shall be those included in the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 10 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 373, 31. 12. 1988, p. 59. (2) OJ No L 154, 14. 6. 1993, p. 42. ANNEX 1. List of quality liqueur wines psr whose production involves the use of grape must or a mixture thereof with wine. (Fourth indent of Article 3 (1) of Regulation (EEC) No 4252/88) SPAIN "" ID="01">Alicante> ID="02">Moscatel de Alicante"> ID="02">Vino dulce"> ID="01">CariÃ ±ena> ID="02">Vino dulce"> ID="01">Jerez-XÃ ©rÃ ¨s-Sherry> ID="02">Pedro XimÃ ©nez"> ID="02">Moscatel"> ID="01">Montilla-Moriles> ID="02">Pedro XimÃ ©nez"> ID="01">Priorato> ID="02">Vino dulce"> ID="01">Tarragona> ID="02">Vino dulce"> ID="01">Valencia> ID="02">Moscatel de Valencia"> ID="02">Vino dulce "> ITALY Cannonau di Sardegna, Cinque terre SciacchetrÃ , GirÃ ² di Cagliara, Malvasia di Boso, Malvasia di Cagliari, Marsala, Monica di Cagliari, Moscato di Cagliari, Moscato di Sorso-Sennori, Moscato di Trani, Nasco di Cagliari, OltrepÃ ² pavese moscato, San Martino della Battaglia, Trentino, Vernaccia di San Gimignano, Vesuvio Lacrima Christi. 2. List of quality liqueur wines psr whose production involves the addition of wine alcohol or dried grape alcohol with an alcoholic strength of not less than 95 % vol and not more 96 % vol. (Second indent, first subindent, of Article 3 (2) (b) of Regulation (EEC) No 4252/88) SPAIN Condado de Huelva, Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, MÃ ¡laga, Montilla-Moriles, Rueda. PORTUGAL Madeira, Madeira Wein, Madeira Wine, Vin de MadÃ ¨re, Madera, Vino di Madera, Madeira Wijn. 3. List of quality liqueur wines whose production involves the addition of spirits distilled from wine or grape marc with an alcoholic strength of not less than 52 % vol and not more than 86 % vol. (Second indent, second subindent of Article 3 (2) (b) of Regulation (EEC) No 4252/88) FRANCE Pineau de Charentes or Pineau charentais, Floc de Gascogne, Macvin du Jura. 4. List of quality liqueur wines psr whose production involves the addition of partially fermented grape must obtained from raisined grapes. (Third indent, first subindent of Article 3 (2) (b) of Regulation (EEC) No 4252/88) SPAIN "" ID="01">Jerez-XÃ ©rÃ ¨s-Sherry> ID="02">Vinos generosos de licor"> ID="01">MÃ ¡laga> ID="02">Vinos dulces"> ID="01">Montilla-Moriles> ID="02">Vinos generosos de licor "> ITALY Aleatico di Gradoli, Caluso o Ebaluce di Caluso, Giro di Cagliari, Malvasia delle Lipari, Malvasia di Cagliari, Moscato passito di Pantelleria. 5. List of quality wines psr whose production involves the addition of concentrated grape must obtained by the action of direct heat, complying, with the exception of this operation, with the definition of concentrated grape must. (Third indent, second subindent of Article 3 (2) (b) of Regulation (EEC) No 4252/88) SPAIN "" ID="01">Alicante"> ID="01">Condado de Huelva> ID="02">Vinos generosos de licor"> ID="01">Jerez-XÃ ©rÃ ¨s-Sherry> ID="02">Vinos generosos de licor"> ID="01">MÃ ¡laga> ID="02">Vinos dulces"> ID="01">Montilla-Moriles> ID="02">Vinos generosos de licor "> ITALY Marsala 6. List of quality liqueur wines whose production involves the addition of concentrated grape must. (Third indent, third subindent, of Article 3 (2) (b) of Regulation (EEC) No 4252/88) SPAIN "" ID="01">MÃ ¡laga> ID="02">Vino dulces"> ID="01">Montilla-Moriles> ID="02">Vino dulces"> ID="01">Tarragona> ID="02">Vino dulces "> ITALY OltrepÃ ² pavese moscato, Marsala, Moscato di Trani. 7. List of quality liqueur wines psr produced from grape must with a natural alcoholic strength by volume of not less than 10 % vol obtained by the addition of spirit obtained from wine or grape marc with a registered designation of origin, possibly from the same holding. (Second subparagraph, first indent, of Article 12 (a) of Regulation (EEC) No 4252/88) FRANCE Pineau de Charentes or Pineau charentais, Floc de Gascogne, Macvin du Jura. 8. List of quality liqueur wines psr produced from fermenting grape must with an initial natural alcoholic strength by volume of not less than 11% vol obtained by the addition of neutral alcohol or of a distillate of wine with a an actual alcoholic strength by volume of not less than 70 % vol, or of spirit of vinous origin. (Second indent, first subindent of the second subparagraph of Article 12 (a) of Regulation (EEC) No 4252/88) PORTUGAL Porto, Vin de Porto, Oporto, Port, Port Wine, Portwein, Portvin, Portwijn, Moscatel de SetÃ ºbal, SetÃ ºbal, Carcavelos. ITALY Moscato di Noto, Trentino, Vernaccio di San Gimignano. 9. List of quality liqueur wines psr produced from wine with an initial natural alcoholic strength by volume of not less than 10,5 % vol. (Second indent, second subindent, of the second subparagraph of Article 12 (a) of Regulation (EEC No 4252/88) SPAIN Jerez-XÃ ©rÃ ¨s-Sherry, Manzanilla-SanlÃ ºcar de Barrameda, Condado de Huelva, Rueda. 10. List of quality liqueur wines psr obtained from fermenting grape must with an initial natural alcoholic strength by volume not less than 9 % vol. (Second indent, third subindent of the second subparagraph of Article 12 (a) of Regulation (EEC) No 4252/88) PORTUGAL Madeira, Madeira Wein, Madeira Wine, Vin de MadÃ ¨re, Madera, Vino di Madera, Madeira Wijn. 11. List of quality liqueur wines psr having a total alcoholic strength by volume less than 17,5 % vol but not less than 15 % vol, where national laws applicable thereto before 1 January 1985 expressly so provide. (Second subparagraph of Article 12 (c) of Regulation (EEC) No 4252/88) SPAIN "" ID="01">Condado de Huelva> ID="02">Vinos generosos"> ID="01">Jerez-XÃ ©rÃ ¨s-Sherry> ID="02">Vinos generosos"> ID="01">Manzanilla-SanlÃ ºcar de Barrameda"> ID="01">MÃ ¡laga> ID="02">Seco"> ID="01">Montilla-Moriles> ID="02">Vinos generosos"> ID="01">Priorato> ID="02">Rancio seco"> ID="01">Rueda> ID="02">Vinos generosos"> ID="01">Tarragona> ID="02">Rancio seco "> ITALY Trentino. PORTUGAL "" ID="01">Porto, Vin de Porto, Oporto, Port, Port Wine, Portwein, Portvin, Portwijn, Oivos MadÃ ©pas> ID="02">Branco Leve Seco ">